Attachment to Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.      Applicants’ response and amendment of 5/02/2022 are acknowledged. Claim 44 have been canceled. Claims 1, 4, 8-9, 13, 21-22, 45 and 46 have been amended. Claim 47-49 have been added.
Status of Claims
 3.     Claims 1, 4, 7-13, 21-22, 25, 37, 39 –43 and 45- 49 are pending. Claim 44 have been canceled. Claims 1, 4, 8-9, 13, 21-22, 45 and 46 have been amended. Claim 47-49 have been added. Claims 2-3, 5-6, 14-20, 23-24, 26-36 and 38 have been canceled amendment of 10/16/2020.  
Rejections Moot
Claim Rejections - 35 USC § 112
4.        Rejection of claim 44 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is moot in view of cancelation of said claim.
Claim Rejections - 35 USC § 112
5.        Rejection of claim 44 under 35 U.S.C. 103   is moot in view of cancelation of said claim.
Rejections Withdrawn
Claim Rejections - 35 USC § 112
6.       Rejection of 1, 4, 7-13, 21-22, 25, and 45 – 46 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view Applicants’ response and amendment of 5/02/2022.
7.        Rejection of claim 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA 35 U.S.C. 112 (pre-AIA ), second paragraph is moot in view of cancelation of said claim.
       .
8.      Rejection of claims 1, 4, 7-13, 21-22, 25, and 44 – 46 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view Applicants’ response and amendment of 5/02/2022.
Rejections Withdrawn
Claim Rejections - 35 USC § 102
9.       Rejection of claims 1, 4, 8, 13 under 35 U.S.C. 102(a)(2) as being anticipated by Jayappa et al. (US 20060233825 A), is withdrawn in view Applicants’ response and amendment of 5/02/2022.
Claim Rejections - 35 USC § 102
10.        Rejection of claim 1 under 35 U.S.C. 102(a)(2) as being anticipated by Jayappa et al. (EP 1874344 B1, June 8, 2016.) prior art of record applicants’ search report, is withdrawn in view Applicants’ response and amendment of 5/02/2022.
    Claim Rejections - 35 USC § 103

11.      Rejection of claims 1, 4, 7-13, 21-22, 25, and 45 – 46 under 35 U.S.C. 103 as being un-patentable over Jayappa et al. (US 20060233825 A) as applied to claims 1, 4, 8, 13 above, and further in view of Curtiss et al. (US 20110256181 priority to 10/5/2007), is withdrawn in view Applicants’ response and amendment of 5/02/2022.
EXAMINER’S AMENDMENT
12.      Authorization for this examiner’s amendment was given in an interview with Marcie B. Clarke reg# 63,723 on 7/28/2022.
Please cancel 37, 40-43.
Allowable Subject Matter
13.      Claims 1, 4, 7-13, 21-22 and 45-49 are allowed. The claims have been renumbered 1-17 respectively.
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to:
      A recombinant Salmonella enterica subsp. Enterica bacterium comprising a nucleic acid comprising: a sequence encoding a choloylglycine hydrolase (Cbh) antigen, or antigenic fragment thereof, and/or a sequence encoding a Clostridium perfringens enterotoxin (CpeC) antigen, or antigenic fragment thereof, wherein the recombinant bacteria further comprises: an araC ParaBAD-regulated murA gene; a deletion-insertion mutation that inactivates the expression of asdA gene and inserts a c2 gene; a deletion in a pmi gene; a deletion-insertion mutation that inactivates the expression of a RelA gene and inserts a lacI gene; and a deletion in a sifA gene.
       The claims are free of prior art.
The closes prior art Jayappa et al. (US 20060233825 A), fails or make obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
14.        No claims are allowed.
15.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATOL S SHAHNAN SHAH whose telephone number is (571)272-0863.  The examiner can normally be reached on Mon-Tue, Thurs-Fri 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary B. Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHATOL S SHAHNAN SHAH/Examiner, Art Unit 1645   
July 29, 2022


/JANA A HINES/Primary Examiner, Art Unit 1645